DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 06/14/19.
The examiner acknowledges the amendment to the claims.  
Claims 21-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al., hereinafter “Miller” (U.S. Pub. No. 2010/0069940).
Regarding claim 39, Miller discloses a method of using an ultrasonic surgical instrument, comprising:
(a)    grasping a body (handpiece 1040/sheath 1032; see Figures 17-18) housing a waveguide (not shown in Figures 17-18; see paragraph [0131]), wherein the waveguide is in ultrasonic communication with an ultrasonic blade 1030 (Id.), wherein the body defines a longitudinal axis;
(b)    pressing a first annular activator (activation ring 1050 or 1052) in a first radial direction relative to the longitudinal axis to activate a first activation circuit to thereby activate the ultrasonic blade at a first energy level, wherein the first radial direction is within a first plane (see paragraphs [0134]-[0135]);
(c)    pressing the first annular activator in a second radial direction relative to the longitudinal axis to activate the first activation circuit to thereby activate the ultrasonic blade at the first energy level, wherein the second radial direction is within the first plane, wherein the second radial direction is different than the first radial direction (see paragraph [0135]; the handpiece may be rotate to another rotational orientation to re-orient the blade while still allowing control of the rings 1050, 1052); and
(d)    pressing the first annular activator in a third radial direction relative to the longitudinal axis to activate the first activation circuit to thereby activate the ultrasonic blade at the first energy level, wherein the third radial direction is within the 1050, 1052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Pub. No. 2010/0069940) in view of Hausen et al., hereinafter “Hausen” (U.S. Pat. No. 7,530,987)
Regarding claim 40, Miller discloses the claimed invention, as discussed above, except for releasing the first annular activator after pressing the first annular activator in the first radial direction to thereby allow a camming assembly to actuate the first annular activator in a direction opposite the first radial direction.
	In the same field of endeavor, namely tissue cutters, in Figure 1A and col. 2, line 52 to col. 3, line 13, Hausen teaches an activator 22 being released after pressing the activator in a first radial direction (along plane A) to thereby allow a camming assembly 40/34 to actuate the activator in a direction opposite the first radial direction (via spring 34; col. 3, lines 61-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an actuation member or cam feature or centering assembly, as taught by Hausen, to Miller.  Since Miller acknowledges in paragraph [0134] that various types of control and activation components may be incorporated in the ultrasonic instrument, one of ordinary skill in the art would look to Hausen to provide a mechanism that facilitates moving the activator from an activated position to a deactivated position. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28, 35, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,321,930 in view of Miller (U.S. Pub. No. 2010/0069940). It is clear that elements of the claims are encompassed within claim 20 of the patent.  The difference lies in the fact that the application claims merely lack features that are obvious and taught by Miller.  The application claims recite that the first annular activator and the second annular activator 1050 or 1052) on handpiece 1040 which activate an ultrasonic blade 1030 at different levels of ultrasonic energy (see paragraph [0133]), wherein the handpiece may be rotated again to any rotational orientation in any angular position within a 360 degree range about a longitudinal axis to re-orient the blade while still allowing control of the rings 1050, 1052, and any suitable gripping technique may be used (see paragraph [0135]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the annular activators move laterally relative to the longitudinal axis in any radial direction, as taught by Miller, to the patent in order to allow for a user to re-orient the blade while still allowing control of the activators to apply energy to the blade (Id..
Claims 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,321,930 in view of Miller (U.S. Pub. No. 2010/0069940), and further in view of claim 13 of U.S. Patent No. 10,321,930.
Regarding claims 29-30, claim 20 of the patent and Miller teach the claimed invention, as discussed above, except for the camming assembly comprises an annular array of translating bodies disposed around the waveguide, or where the camming assembly comprises a single translating body disposed around (near) the waveguide.  However, claim 13 of the patent encompasses these claim limitations, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in order to facilitate moving the activators between deactivated and activated states.

Claims 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,321,930 in view of Miller (U.S. Pub. No. 2010/0069940), and further in view of claims 8-9, 19 of U.S. Patent No. 10,321,930.
Regarding claims 31-33, claim 20 of the patent and Miller teach the claimed invention, as discussed above, except for the first activation circuit comprises a plurality of conductive contacts disposed within an interior of the first annular activator, or the first activation circuit comprises a conductive coating disposed within an interior surface of the first annular activator, or wherein the activation circuit comprises an activation button disposed within the body, wherein the camming assembly is configured to contact the activation button in response to the first annular activator moving laterally .

Claims 34, 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,321,930 in view of Miller (U.S. Pub. No. 2010/0069940), and further in view of claims 10-12 of U.S. Patent No. 10,321,930.
Regarding claims 34, 36-37, claim 20 of the patent and Miller teach the claimed invention, as discussed above, except for a stop configured to selectively inhibit the first activated circuit from transitioning to the first activated state, or a lock assembly configured to selectively prevent the first annular activator from moving in the first radial direction, the second radial direction, and the third radial direction, or a lock assembly configured to prevent the first activation circuit from transitioning into the activated state.  However, claims 10-12 of the patent encompasses these claim limitations, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in order to facilitate preventing the activation circuit from inadvertently activating the ultrasonic blade.


Allowable Subject Matter
Claims 21-38 would be allowable if a Terminal Disclaimer was filed to overcome the double patenting rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious an ultrasonic surgical instrument including, inter alia, an annular activator that is configured to move laterally relative to a longitudinal axis of a body in any radial direction from the longitudinal axis to transition from a deactivated state to an activated state, as in claim 21, or in a first radial direction, a second radial direction, and a third radial direction, as in claim 35, and a camming assembly that is configured to resiliently bias the annular activator in any radial direction, as in claim 21, or in a first, second, and third radial direction, as in claim 35, toward a position associated with the activation circuit being in the deactivated state.  As mentioned above, although Miller teaches laterally moving annular activators 1050 or 1052 in any radial direction to transition to an activated state (see Figures 17-18 and paragraph [0135]), and Hausen teaches an activator 22 being released after pressing the activator in a single radial direction (along plane A) to thereby allow a camming assembly 40/34 to actuate the activator in a direction opposite the radial direction (via spring 34; col. 3, lines 61-63), neither suggests or renders obvious having the camming assembly configured to resiliently bias the annular activator in any radial direction, as in claim 21, or in a first, second, and third radial direction, as in claim 35, toward a position associated with the activation circuit being in the deactivated state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.